142 Ga. App. 573 (1977)
237 S.E.2d 18
HUBERT
v.
LAWSON et al.
54039.
Court of Appeals of Georgia.
Argued June 6, 1977.
Decided June 15, 1977.
J. Don Jones, for appellant.
Nagle & Johnston, Howard H. Johnston, Hugh H. Summer, Noah Stone, for appellees.
DEEN, Presiding Judge.
Where the defendant's counterclaim is still pending in the trial court, an appeal from an order dismissing the complaint against such defendant is not a final judgment. Branan & Schmitz Realty v. Ellis, 133 Ga. App. 224 (211 SE2d 173).
Appeal dismissed. Webb and Marshall, JJ., concur.